Case 1:19-cv-11841-NMG Document 1-1 Filed 08/29/19 Page 1 of 11

Exhibit A
 

Case 1:19-cv-11841-NMG Document 1-1 Filed 08/29/19 Page 2 of 11

CORPORATE CREATIONS®
apa

B Registered Agent + Director « Incorporation

 

Corporate Creations Network inc.

February 7, 2019

11380 Prosperity Farms Road #221, Palm Beach Gardens, FL 33410

GALAXY RESTAURANTS CATERING GROUP, LP

Angela Anderson

Elior, Inc.

1751 W Co Road B, Suite 300
ROSEVILLE MN 55113

SERVICE OF PROCESS NOTICE

The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.

Note: Any questions regarding the substance of the matter described below, including the status or how fo
respond, should be directed to the contact set forth in line 12 below or to the court or government agency where

the matter is being heard. IMPORTANT: All changes or updates to the SOP contact individuals or their contact
information must be submitted in writing to SOPcontact@corpcreations.com. Any changes will become effective

 

 

 

 

 

 

 

 

 

 

 

 

upon written confirmation of Corporate Creations. ‘Item: 2019-53
A Client Entity: GALAXY RESTAURANTS CATERING GROUP, LP
2. Title of Action: Paul Plotkin vs. Galaxy GP, LLC and Galaxy Restaurants Catering Group, LP
3. Document(s) Served: Summons...
Statement of Damages -
Complaint .
4. CourtAgency: Commonwealth of Boston Municipal Court
5. State Served: Delaware
6. Case Number: 1901CV8
7, Case Type: Non-Payment of Overtime Wages in Violation of M.G.L., ets.
8, Method of Service: Hand Delivered
9. Date Received: Wednesday 2/6/2019
10. Date to Client: Thursday 2/07/2019

 

 

4 1. # Days When Answer Due: 20

CAUTION: Client Is solely responsible for verifying the accuracy of the estimated Answer Due
' co: : Date: “16 avold missin ecru! a deadline, we recommend immediately confirming in writing
: Answer Due Date: 2/26/2019 i ‘opposing counsel that the date of service in their records matches the Date ceived. :

 

12.

SOP Sender: Law Office of Nicholas F. Ortiz, P.C.

 

 

 

 

(Name, Clty, State, and Phone Number) Boston, MA
617-338-9400
- 13. ‘Shipped to Client By: Email Only with PDF Link. .-
14. Tracking Number: Not Applicable
45. Handled By: 081
16. Notes: None

 

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The
client and their legal counsel are solely responsible for reviewin e service of process and veri na ie Accuracy, of all information, At Corporate
reations, we take pride in developing systems that effectively manage risk so our clients feel comfortable wi é reliability of our service. We always

deliver service of process so our clients avoid the risk of a default judgment. As registered agent, our role is to receive and forward service of process.
To decrease risk for our clients, it is not our role to determine the merits of whether service of process is valid and effective. It is the role of legal
counsel to assess whether service of process Is invalid or defective. Registered agent services are provided by Corporate Creations Network Inc.

 

 

 

11380 Prosperity Farms Road #221, Palm Beach Gardens, FL 33410 Tel: (561) 694-8107 Fax: (561) 694-1639
www.CorporateCreations.com

 

 
 

Case 1:19-cv-11841-NMG Document 1-1 Filed 08/29/19 Page 3 of 11

Commonfrealth of Massachusetts

SUFFOLK, ss. TRIAL COURT OF THE COMMONWEALTH
BOSTON MUNICIPAL COURT DEPARTMENT
CENTRAL DIVISION

CIVIL DOCKET NO. IVolCves

Fou Path , PLAINTIFF(S)

(SEAL)

 

 

 

 

v. Ss...

= ae

Clan, Reilaurae} Calg shy = <3

Oo roy, LP ond A < , DEFENDANT(S) & pia

SUMMONS = 3

: Le lon

. 2

THIS SUMMONS JS DIRECTED TO: (ratory Resbarert Ching Geomp, BP 3.
(DEFENDANT'S NAME)

1. This Notice is to inform you that you are being sued. The person or business suing you is known
as the Plaintiff. A copy of the Plaintiff's Complaint against you is attached and the original has been
filed in the Central Division of the Boston Municipal Court Department. You must respond to this
lawsuit in writing. If you do not respond, the Plaintiff may obtain a court order requiring you to pay

money or provide other relief.

2. You must respond within 20 days to Protect your rights. In order to protect your right to defend
yourself in this lawsuit, you must deliver or maila written response call an "Answer" to both the Office
of the Clerk/Magistrate for Civil Business, Boston Municipal Court, Central Division, 24 New
Chardon Street, Boston, MA 02114, by mail or in person, and to the individual below: |

Raven Macelinger a 14 Hah Ht: Ste. 304, Borba, MA 03-110

(NAME OF PLAINTIFF OR THEIR ATTORNEY) (ADDRESS)

 

File the original, signed Answer with the Clerk/Magistrate. Your Answer must be delivered or mailed
within 20 days from the date the summons was delivered to you. If you need more time to respond, you
may request an extension of time in writing from the Court.

|
|
|
3. Your Answer must respond to each claim made by the Plaintiff. Your Answer is your written |
response to the statements made by the Plaintiff in the Complaint. In your Answer you must state :
whether you agree or disagree with each paragraph in the Complaint. You may agree with some of the |
things the Plaintiff says and disagree with other things. You may also say that you do not know |
whether one (or more) of the statements made in the Plaintiff's Complaint is true. If you want to have
your case heard by ajury, you must specifically request a jury trial in your Answer. Even if you agree |
that you owe what is claimed, sending an Answer will provide you with an opportunity to participate |
|

and explain your circumstances.

4. You must list any reason what you should not have to pay the Plaintiff what the Plaintiff asks
for. If you have any reason(s) why the Plaintiff should not get what the Plaintiff asks for in the |
Complaint, you must write those reasons (or “defenses") in your Answer. |

Rev. 6/2015
Case 1:19-cv-11841-NMG—Deeument+-4+—_Filed 08/2949—Page-4-9f44——__—_—___.

5. You may lose this case if you do not send an Answer to the Court and the Plaintiff. If you do not
mail or deliver the Answer within 20 days, you may lose this case. You willhave no opportunity to tell
your side of the story and the Court may order that the Plaintiff receive everything requested in the
complaint. The Court may allow a motion permitting the Plaintiff to take your property and/or wages.
If you respond to the Complaint and appear at the hearing, you will getan impartial hearing bya judge.
Even if you choose to discuss this matter with the Plaintiff (or the Plaintiff's lawyer), you should still
send your Answer within 20 days. Even if you file an Answer, you can still reach an agreement with
the Plaintiff. :

6. Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, You
must still provide a written Answer to protect your rights or you may lose the case. You may also obtain
information at www.mass.gov/courts/selthelp.

7. You can also_sue the Plaintiff. If you believe the Plaintiff owes you money or has harmed you in
somé way related to the lawsuit, you must describe that in your Answer. If you do not include these
claims_{called “Counterclaims") in your written response, you may lose your ability to sue the

_ Plaintiff about anything related to this lawsuit.

8. You oryour attorney must attend all court hearings. If you send your Answer to the Court and the
Plaintiff, you will protect your rights. The Court will send you a notice telling you the date, time and
place ‘of an impartial hearing before a judge. The judge will hear both sides of any arguments and
schediile any additional hearings.

Ce

qe
9. Required information on ail filings: The “civil docket number” appearing on the front of this notice
is the case number assigned to this case and must appear on the front of your Answer. You should
refer to yourself as the “Defendant.”

WITNESS: Hon. Thomas C. Horgan, First Justice on A anrrsory 4 20 A
Ws

CLEAK/MAGISTRATE

NOTE: Fhe.sumber assigned to the Complaint by the Clerk/Magistrate at the beginning of the lawsuit shall be indicated on the
summons before it is served on the Defendant.

\

 

RETURN OF SERVICE
(FOR USE BY PERSON MAKING SERVICE)

On : , 20 , | served a copy of the within summons, together with a copy of the
Complaint in this case, upon the named Defendant in the following manner.

0 Last and usual at: (address)*

 

(SIGNATURE}

copsiie TOV?!

 

in hand.
O Other:

(NAME AND TITLE)

 

(ADDRESS)
N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON DEFENDANT IN THIS BOX - BOTH ON THE
ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT AND RETURN
THE ORIGINAL TO THIS COURT.

 

 

 

 

"If service is made al the last and usual place of abode, the officer shall torthwith mail tirst class a copy of the summons to such last and usual
place of abode, and shall set forth in the return the date of mailing and the address to which the summons was sent (G.L. Chap. 223 § 31).

 

 

Rev. 6/2015

 
 

Case 1:19-cv-11841-NMG Document 1-1 Filed 08/29/19 Page 5 of 11

 

 

 

 

 

 

 

DOCKET NO.
STATEMENT OF DAMAGES :
Trial Court of Massachusetts
G.L. c. 218, § 19A(a)
PLAINTIFF(s) DEFENDANT(s) © a fa xy G f, LLE, anf DATE FILED
Paul Plotkin Galaxy Restaurant Catering Group, LP 12/28/18
INSTRUCTIONS: THIS FORM MUST BE COMPLETED AND COURT DIVISION
FILED WITH THE COMPLAINT OR OTHER INITIAL Central Division, Boston Municipal Court

PLEADING IN ALL DISTRICT AND BOSTON MUNICIPAL COURT CIVIL
ACTIONS SEEKING MONEY DAMAGES.

 

 

 

 

 

TORT CLAIMS AMOUNT
A. Documented medical expenses to date:
1. Total hospital expenses: .... 0.0... . cece teens $
2. Total doctor expenses:.... 0.2.2... ccc cece e eee ee eee eee $
3. Total chiropractic expenses: ......0.0 0.00000 $
4. Total physical therapy expenses: ................2.0 0000200000 ee $
5. Total other expenses (describe) $
SUBTOTAL: $
B Documented lost wages and compensation to date:................... $
c Documented property damages to date:................. 20-0 eee ee $
D Reasonably anticipated future medical and hospital expenses:.......... $
E Reasonable anticipated lost wages: ...... 2.0.0.0... cee ees 3
F Other documented items of damage (describe): $

 

G. _ Brief description of Plaintiff's injury, including nature and. extent of injury:

 

 

 

 

|For this form, disregard double or treble damage claims; incicate single damages only. TOTAL: |§

 

CONTRACT CLAIMS AMOUNT

(] This action includes a claim involving collection of a debt incurred pursuant to a revolving
credit agreement. Mass. R. Civ. P. 8.1(a)

 

 

 

 

 

 

 

 

 

Provide a detailed description of the claim(s); "o"Payment of wages $
in violation of Massachusetts law 3
$
|For this form, disregard double or treble damage claims; indicate single damages only. TOTAL: |$  <$25,000
ATTORNEY FOR PLAINTIFF (OR UNREPRESENTED PLAINTIFF) DEFENGANT'S NAME AND ADDRESS:
. 12/99/18 Galaxy Restaurant Catering Group, LP
SIGNATURE DATE

 

667 N. Broad Street
Baie Weert 697517 BBO* | Philadelphia, PA 19123

82 High St., Suite 304, Boston, MA 02110

 

 

 

 

 

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18: | hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules|
on Dispute Resolution (SJC Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with
them the advantages and disadvantages of the varigus methods of dispute resolution.

Signature of Attomey on Record: SE Ly < Date: 2 / 2 & /\ g

12.18

 

 
 

 

Case 1:19-cv-11841-NMG Document 1-1 Filed 08/29/19 Page 6 of 11

COMMONWEALTH OF MASSACHUSETTS

 

SUFFOLK, ss. | BOSTON MUNICIPAL COURT —
CENTRAL DIVISION
)
PAUL PLOTKIN, )
)
Plaintiff, )
) C. A. No.
Vv. )
)
GALAXY RESTAURANT CATERING _ )
GROUP, LP and GALAXY GP, LLC, )
)
Defendants. )
)

 

COMPLAINT
I. INTRODUCTION

Plaintiff Paul Plotkin brings this action against his former employers, Galaxy Restaurant
Catering Group, LP and Galaxy GP, LLC (the “Defendants”) for the failure to pay wages,
including overtime wages, as required by state law. The genesis of this complaint is that: (1) the
Defendants failed to compensate the Plaintiff for his final two weeks of work; and (2) the
Plaintiff often worked in excess of 40 hours per week, however, the Defendants failed pay him
one and one-half times his regular rate for the overtime hours the Plaintiff worked.

Il. PARTIES

lL. Plaintiff Paul Plotkin resides in Philadelphia, Pennsylvania.

2. Defendant Galaxy Restaurant Catering Group, LP is a foreign limited partnership.

organized under the laws of Delaware with a usual place of business located at 667 N. Broad

Street, Philadelphia, PA 19123.

 

 
 

Case 1:19-cv-11841-NMG Document 1-1 Filed 08/29/19 Page 7 of 11

3. Defendant Galaxy GP, LLC is the general partner of Galaxy Restaurant Catering
Group, LP and a foreign limited liability company organized under the laws of Delaware with a
usual place of business located at 667 N. Broad Street, Philadelphia, PA 19123.

4, On information and belief, Galaxy GP, LLC controls, directs and participates to a
substantial degree in formulating and determining the policies of Galaxy Restaurant Catering
Group, LP.

5. Defendants Galaxy Restaurant Group, LP and Galaxy GP, LLC will collectively
be referred to as “Galaxy” in this Complaint.

Ili. JURISDICTION

6. This court has jurisdiction to address this matter pursuant to, inter alia, M.G.L. c
149, § 150, M.G.L. c. 151, §1B, and its inherent common law authority.

7. The plaintiff filed complaints regarding this matter with the Massachusetts
Attorney General pursuant to M.G.L. c. 149, § 150.

8. Venue is proper pursuant to M.G.L. c. 223 § 1 because none of the parties reside
in Massachusetts.

IV. FACTS

9. Galaxy is a company that sets up food programs at art museums.

10. In or around October 2018, Galaxy hired Mr. Plotkin as an executive chef at the
Clark Art Institute in Williamstown, Massachusetts.

11. Galaxy agreed to compensate Mr. Plotkin for his work with a salary of $75,000.00
per year.

12. Galaxy told Mr. Plotkin that as an executive chef, his job responsibilities would

include preparing foods and supervising kitchen staff.

2

 
 

Case 1:19-cv-11841-NMG Document 1-1 Filed 08/29/19 Page 8 of 11

13. | However, Mr. Plotkin was never given the supervisory power he was promised
when Galaxy offered him the job.

14. For example, Mr. Plotkin had no authority to hire or fire members of the kitchen
staff.

15. Mr. Plotkin worked more than 40 hours for Galaxy in multiple workweeks.

16. In some weeks, Mr. Plotkin worked more than 60 hours for Galaxy.

17. However, at no time did Galaxy compensate Mr. Plotkin with wages at a rate of
one and one-half times his regular rate of pay for hours worked in excess of 40 in a week.

18. On or around November 13, 2018, Galaxy terminated Mr. Plotkin’s employment.

19. As of the date of Mr. Plotkin’s termination, he had performed two weeks of work
for which he had not been paid his salary.

20. Galaxy failed to pay Mr. Plotkin his final earned salary on the date of his
termination.

21. A few days after his termination, Galaxy tendered a check to Mr. Plotkin in the
gross amount of $4,326.92 (net amount of $3,094.65).

22. However, after Mr. Plotkin deposited the check, he was informed by his bank that
the check had bounced due to insufficient funds, and the bank removed the funds from his
account.

23.  Asaresult of Galaxy’s unlawful wage practices, Mr. Plotkin has been deprived of
a substantial amount of earned wages.

COUNT I

NON-PAYMENT OF OVERTIME WAGES IN VIOLATION OF M.G.L. c. 151, §§ 1A, 1B

 

 
 

Case 1:19-cv-11841-NMG Document 1-1 Filed 08/29/19 Page 9 of 11

24, The plaintiff hereby realleges and incorporates by reference the facts and
allegations contained in the preceding paragraphs of this pleading as if fully set forth herein.

25. The defendants did not pay the plaintiff the overtime wages that he had earned, as
required by law.

26. The defendants’ failure to comply with M.G.L. c. 151 §§ 1A, 1B entitles the
plaintiff and class members to recover three times their unpaid overtime wages, interest,
reasonable attorney’s fees and costs of litigation.

COUNT II
NON-PAYMENT OF WAGES IN VIOLATION OF M.G.L. c. 149, §§ 148, 150

27. The plaintiff hereby realleges and incorporates by reference the facts and
allegations contained in the preceding paragraphs of this pleading as if fully set forth herein.

28. The defendants failed to pay the plaintiff the full amount of his earned wages,
including overtime wages, when the same became due and payable.

29. The defendants violated the Weekly Payment of Wages Act, M.G.L. c. 149 §§
148, 150.

30. The defendants’ failure to comply with M.G.L. c. 149, §§ 148, 150 entitles the
plaintiff and class members to recover treble damages, interest, reasonable attorney’s fees, and
costs pursuant to M.G.L. c. 149, §150.

WHEREFORE, the Plaintiff requests that the Court enter final judgment against the
Defendants, awarding the Plaintiff:

1. Treble damages, interest, reasonable attorney’s fees, and costs pursuant to M.G.L.
c. 149, § 150 for failure to pay earned wages;

2, Treble damages, interest, reasonable attorney’s fees, and costs pursuant to M.G.L.
c. 151, § 1A, 1B for failure to pay overtime wages;

4

 

 
 

Case 1:19-cv-11841-NMG Document 1-1 Filed 08/29/19 Page 10 of 11

.

3. Such other relief that the Court deems just.

THE PLAINTIFF DEMANDS A TRIAL BY JURY

Dated: December 28, 2018

Respectfully submitted,

PAUL PLOTKIN,
By his attorneys,

VF le

David T. Musen (BBO No. 697517)
Raven Moeslinger (BBO No. 687956)
Nicholas F. Ortiz (BBO No. 655135)
Law Office of Nicholas F. Ortiz, P.C.
99 High Street, Suite 304

Boston, MA 02110

(617) 338-9400

rm@mass-legal.com
dtm@mass-legal.com

 

 

 
Case 1:19-cv- LSATENMG” Docunment tt ree oe Ree
FEB 0 6 2019

 
